Determination of respondents, dated February 4, 2013, which *565dismissed petitioner from her position as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Alice Schlesinger, J.], entered August 7, 2013) dismissed, without costs.
Respondents’ determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181-182 [1978]), including petitioner’s admissions that she lied to federal agents conducting a drug trafficking investigation.
The penalty of dismissal does not shock the conscience in that petitioner was found to have engaged in serious misconduct, and admitted other less serious charges committed during her short career as a police officer.
Concur—Gonzalez, EJ., Friedman, Moskowitz, Freedman and Kapnick, JJ.